Citation Nr: 1232870	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-10 355	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for tinea corporis and epidermophytosis, bilateral feet.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was later transferred to the jurisdiction of the Roanoke, Virginia, RO.  

In February 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge.  His requested hearing was scheduled for June 15, 2012; however, in correspondence dated in May 2012, the Veteran's representative withdrew his request for a hearing.  As a result, the Board finds that the Veteran's hearing request has been withdrawn, and shall proceed with appellate review.  38 C.F.R. § 20.704(e) (2011).  

The Board notes that there has been a change in representation during the pendency of the Veteran's appeal, which was received within 90 days of the appeal being certified to the Board.  The Board thus recognizes the change in representation.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the issue on appeal.

The Veteran was afforded a VA dermatological examination in June 2011.  Clinical notes received in October 2011, after the Veteran was last examined, indicate that his skin disorder may have worsened, as he requested a prescription for corticosteroids.  Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's service-connected skin disorder.  A remand of the Veteran's claim is therefore necessary, in order to secure an examination to ascertain the current level of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

In May 2012, the Veteran's representative asserted that the Veteran's service-connected tinea corporis and dermatophytosis of the feet now involves his face, nose, and extremities.  The clinical notes of record reflect various skin diagnoses, including eyelid lesions, basal cell carcinoma, actinic keratosis, solar letigenes, angioma, capillary hemangiomas in the setting of junctional and compound nevi, stucco keratoses, nummular dermatitis, herpes simplex virus, and seborrheic keratosis, which affect various parts of the Veteran's body.  None of the medical records currently associated with the Veteran's file provide any discussion as to whether any of these dermatological problems are the result of, or otherwise associated with, his service-connected tinea corporis and dermatophytosis.  In this regard, the Board notes that the diagnostic criterion under which the Veteran's skin disability is rated affords varying disability ratings based on specific percentages of the body that are affected.  Accordingly, the Board finds it particularly important to  clarify whether any of the above-mentioned dermatological problems should be considered as part of the Veteran's service-connected skin disability for evaluation purposes.  

It appears that the Veteran receives continuous treatment for his skin disorders from his private treatment provider, Dr. D.S.H.  Thus, pertinent ongoing treatment records, dated from January 2009, should be obtained and associated with the claims folder.  

The Veteran has also indicated that he received treatment for his skin disorder from a Dr. W.B., in connection with his employment with Alliant Techsystems and the Radford Army Ammunition Plant.  In November 2011, the Veteran indicated that he was unable to obtain records from Dr. B., who has retired from practice.  However, there is no indication that the RO contacted the Veteran's places of employment to ascertain whether they hold any pertinent treatment records.  Thus, upon remand, both Alliant Techsystems and the Radford Army Ammunition Plant should be contacted and requested to provide all available medical records, physical examinations, and disability determinations.   

The most recent records from the Salem, Virginia, VA Medical Center (VAMC) are dated October 2011.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated VA treatment records should be obtained on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's written authorization, contact Dr. D.S.H. and request that all records of treatment that the Veteran may have received for his skin disorder be provided for inclusion with the record.  All attempts to obtain these private records should be documented and, if those records are not received, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e) (2011).

2.  Ask the Veteran to provide sufficient identifying information regarding Alliant Techsystems and the Radford Army Ammunition Plant, including the addresses of those facilities, as well as the Veteran's dates of employment.  Following receipt of the necessary authorization for release of such private records to VA, the agency of original jurisdiction (AOJ) should assist the Veteran in obtaining from Alliant Techsystems and the Radford Army Ammunition Plant all available medical records, including copies of any physical examinations and/or disability determinations and all records considered 

All attempts to obtain these private records should be documented and, if those records are not received, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e).  

3.  A query should be made to the Salem VAMC for any pertinent records of the Veteran's treatment at that facility since October 2011 and any such records should be provided for inclusion with the claims folder.  

4.  After the development in paragraphs one through three above has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his tinea corporis and epidermophytosis of the feet.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should identify the nature, frequency, and severity of all current manifestations of the service-connected tinea corporis and dermatophytosis of the feet.  In particular, the examiner must provide specific findings as to the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed areas of his body that are affected by this disorder.  The examiner is also asked to state the area affected by the Veteran's skin disorder in terms of square inches.  

In addition, the examiner must also indicate the total duration in weeks of the Veteran's treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs in the past 12 month period.  If the Veteran's use of such therapy has been constant or near-constant, the examiner should so state.  In this regard, the examiner's attention is invited to the VA clinical notes dated in October 2011, reflecting a request for a refill of topical corticosteroids.  

The examiner must also examine the Veteran's entire body.  For any skin disorder identified, to include eyelid lesions, basal cell carcinoma, actinic keratosis, solar letigenes, angioma, capillary hemangiomas in the setting of junctional and compound nevi, stucco keratoses of the ankles, nummular dermatitis to the hips, herpes simplex virus, and seborrheic keratosis, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder is related to the service-connected tinea corporis and dermatophytosis of the feet.  If any particular skin disorder is not currently observable, the examiner should make his or her determination based upon the Veteran's description of the skin disorder and the clinical notes referencing treatment for various skin disorders.  

If the Veteran is found to have a skin disorder that is associated with his service-connected connected tinea corporis and dermatophytosis, the examiner should provide a discussion of the nature and extent of the dermatological problems caused by that disorder, including the percentage of the Veteran's entire body affected by the disorder, as well as the percentage of the exposed areas of his body that are affected by the disorder.  The examiner is also asked to state the area affected in terms of square inches.

The examiner should further opine as to any functional effects that the service-connected skin disorder has on the Veteran's daily life/activities-and without regard to any nonservice-connected condition that he may have.  The examiner's attention is called to an August 2009 statement in which the Veteran reported difficulty ambulating as a result of a flare-up of his skin disorder.  

5.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue.  If this benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



